Exhibit 10.3
 
 
US SENSOR SYSTEMS INC.
 
STOCKHOLDERS’ AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
STOCKHOLDERS’ AGREEMENT
 
THIS STOCKHOLDERS’ AGREEMENT (the “Agreement”) is made as of February 23, 2010
by and among US SENSOR SYSTEMS INC., a Delaware corporation (the “Company”), and
each of the stockholders and warrant holders listed on Schedule A hereto, each
person to whom the rights of a Stockholder (as defined below) are assigned
pursuant to Section 7.1 and each person who hereafter becomes a signatory to
this Agreement pursuant to Section 7.10 (each, a “Stockholder” and,
collectively, the “Stockholders”).
 
RECITALS
 
WHEREAS, the Company and Acorn Energy (as defined below) are parties to the
Common Stock Option Purchase Agreement of even date herewith (the “Purchase
Agreement”); and
 
WHEREAS, in order to induce Acorn Energy to enter into the Purchase Agreement
and to induce Acorn Energy to invest funds in the Company pursuant to the
Purchase Agreement, the Stockholders and the Company hereby agree that this
Agreement shall govern the rights of the Stockholders to receive certain
information from the Company, to participate in future equity offerings by the
Company and certain other matters as set forth in this Agreement;
 
1.           Definitions.  For purposes of this Agreement:


“Acorn Energy” means Acorn Energy, Inc., a Delaware corporation, and its
Affiliates.


“Acorn Secondary Notice” means written notice from Acorn Energy notifying the
Company and the selling Stockholder that Acorn Energy intends to exercise its
Secondary Refusal Right as to a portion of the Transfer Stock with respect to
any Proposed Transfer.


“Affiliate” means with respect to any individual, corporation, partnership,
association, trust, or any other entity (in each case, a “Person”), any Person
which, directly or indirectly, controls, is controlled by or is under common
control with such Person, including, without limitation any general partner,
officer or director of such Person and any venture capital fund now or hereafter
existing which is controlled by or under common control with one or more general
partners or shares the same management company with such Person.


“Common Stock” means shares of the Company’s common stock, $0.001 par value per
share.


“Company Notice” means written notice from the Company notifying a selling
Stockholder that the Company intends to exercise its Right of First Refusal as
to some or all of the Transfer Stock with respect to any Proposed Transfer.
 
 
1

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“GAAP” means U.S. generally accepted accounting principles.


“IPO” means the Company’s first underwritten public offering of its Common Stock
under the Securities Act.


“Management Stockholder” means a Stockholder currently employed in the
management of the Company, for so long as such Stockholder is employed in such a
capacity.
 
“Preferred Stock” means shares of the Company’s preferred stock, $0.001 par
value per share.
 
“Proposed Transfer” means any proposed assignment, sale, offer to sell, pledge,
mortgage, hypothecation, encumbrance, disposition of or any other like transfer
or encumbering of any Stock (or any interest therein) proposed by any of the
Stockholders; provided that Proposed Transfer shall not include any merger,
consolidation or like transfer effected pursuant to a vote of the Stockholders
of Stock of the Company.
 
“Proposed Transfer Notice” means written notice from a Stockholder setting forth
the terms and conditions of a Proposed Transfer.
 
“Prospective Transferee” means any Person to whom a Stockholder proposes to make
a Proposed Transfer.
 
“Right of Co-Sale” means the right, but not an obligation, of Acorn Energy or a
Management Stockholder to participate in a Proposed Transfer on the terms and
conditions specified in the Proposed Transfer Notice.
 
“Right of First Refusal” means the right, but not an obligation, of Acorn Energy
or the Company, as the case may be, or his, her or its permitted transferees or
assigns, to purchase some or all of the Transfer Stock with respect to a
Proposed Transfer, on the terms and conditions specified in the Proposed
Transfer Notice.
 
“Rights Agreement” means that certain Amended and Restated Investors Rights
Agreement of even date herewith, by and among the Company, Acorn Energy and
certain other stockholders of the Company.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Secondary Notice” means written notice from the Company notifying Acorn Energy
that the Company does not intend to exercise its Right of First Refusal as to
all shares of Transfer Stock with respect to any Proposed Transfer.
 
 
2

--------------------------------------------------------------------------------

 

“Secondary Refusal Right” means the right, but not an obligation, of Acorn
Energy to purchase Transfer Stock not purchased pursuant to the Company’s Right
of First Refusal, on the terms and conditions specified in the Proposed Transfer
Notice.
 
“Stock” means Common Stock or Preferred Stock.
 
“Stockholder Stock” means any Stock now owned or subsequently acquired by any
Stockholder or such Stockholder’s permitted transferees or assigns.
 
“Transfer Stock” means shares of Stock subject to a Proposed Transfer.
 
2.           Rights of Refusal and Co-Sale.
 
2.1.          Company Right of First Refusal.  Each Stockholder hereby
unconditionally and irrevocably grants to the Company a Right of First Refusal
to purchase all or any portion of Transfer Stock that such Stockholder may
propose to transfer in a Proposed Transfer, at the same price and on the same
terms and conditions as those offered to the Prospective Transferee. Each
Stockholder proposing to make a Proposed Transfer must deliver a Proposed
Transfer Notice to the Company and Acorn Energy, not later than 30 days prior to
the consummation of such Proposed Transfer.  Such Proposed Transfer Notice shall
contain the material terms and conditions of the Proposed Transfer and the
identity of the Prospective Transferee.  The Company must exercise its Right of
First Refusal under this Section 2.1 by giving a Company Notice to such selling
holder of Stock within fifteen (15) days after delivery of the Proposed Transfer
Notice.
 
2.2.          Secondary Refusal Right of Acorn Energy.  Each Stockholder hereby
unconditionally and irrevocably grants to Acorn Energy a Secondary Refusal Right
to purchase the shares of Stockholder Stock not purchased by the Company
pursuant to the Company’s Right of First Refusal under Section 2.1, as provided
in this Section 2.2.  If the Company does not intend to exercise its Right of
Refusal under Section 2.1 with respect to all Stockholder Stock subject to a
Proposed Transfer, the Company must deliver a Secondary Notice to Acorn Energy
to that effect no later than fifteen (15) days after the selling Stockholder
delivers the Proposed Transfer Notice to the Company.  To exercise its Secondary
Refusal Right, Acorn Energy must deliver an Acorn Secondary Notice to the
selling Stockholder and the Company within ten (10) days after the deadline for
delivery of the Secondary Notice.
 
2.3.          Consideration; Closing.  If the consideration proposed to be paid
for the Transfer Stock is in property, services or other non-cash consideration,
the fair market value of the consideration shall be determined in good faith by
the Company’s Board of Directors.  If the Company or Acorn Energy cannot for any
reason pay for the Transfer Stock in the same form of non-cash consideration,
the Company or Acorn Energy may pay the cash value equivalent thereof, as
determined by the Board of Directors.  The closing of the purchase of Transfer
Stock by the Company and/or Acorn Energy, as the case may be, shall take place,
and all payments from the Company and/or Acorn Energy, as the case may be, shall
have been delivered to the selling Stockholder by the later of (i) the date
specified in the Proposed Transfer Notice as the intended date of the Proposed
Transfer and (ii) forty-five (45) days after delivery of the Proposed Transfer
Notice. 
 
 
3

--------------------------------------------------------------------------------

 

2.4.          Right of Co-Sale. 
 
(a)           If any Transfer Stock subject to a Proposed Transfer by a
Stockholder is not purchased pursuant to Sections 2.1 and 2.2 above and
thereafter is to be sold to a Prospective Transferee, Acorn Energy may elect to
exercise its Right of Co-Sale and participate on a pro-rata basis in the
Proposed Transfer on the same terms and conditions specified in the Proposed
Transfer Notice.  If Acorn Energy desires to exercise its Right of Co-Sale, it
must give the selling Stockholder written notice to that effect within fifteen
(15) days after the deadline for delivery of Acorn Secondary Notice as described
above, and upon giving such notice Acorn Energy shall be deemed to have
effectively exercised the Right of Co-Sale.
 
(b)           Upon timely exercising its Right of Co-Sale by delivering the
written notice provided for above in Section 2.4(a), Acorn Energy may include in
the Proposed Transfer all or any part of its Common Stock equal to the product
obtained by multiplying (i) the aggregate number of shares of Stockholder Stock
subject to the Proposed Transfer (excluding shares purchased by the Company
pursuant to the Right of First Refusal of the Company) by (ii) a fraction, the
numerator of which is the number of shares of Stock owned by Acorn Energy
immediately before consummation of the Proposed Transfer  and the denominator of
which is the total number of shares of Stock owned, in the aggregate, by all
Stockholders immediately prior to the consummation of the Proposed Transfer.  To
the extent Acorn Energy exercises such right of participation in accordance with
the terms and conditions set forth herein, the number of shares of Stock that
the selling Stockholder may sell in the Proposed Transfer shall be
correspondingly reduced.
 
(c)           Acorn Energy shall effect its participation in the Proposed
Transfer by delivering to the transferring Stockholder, no later than fifteen
(15) days after Acorn Energy’s exercise of the Right of Co-Sale, one or more
stock certificates, properly endorsed for transfer to the Prospective
Transferee, representing the number of shares of Stock that Acorn Energy elects
to include in the Proposed Transfer.
 
(d)           The terms and conditions of any sale pursuant to this Section 2.4
will be memorialized in, and governed by, a written purchase and sale agreement
with customary terms and provisions for such a transaction.
 
(e)           Each stock certificate Acorn Energy delivers to the selling
Stockholder pursuant to subparagraph (c) above will be transferred to the
Prospective Transferee against payment therefor in consummation of the sale of
the Transfer Stock pursuant to the terms and conditions specified in the
Proposed Transfer Notice and the purchase and sale agreement, and the selling
Stockholder shall concurrently therewith remit to Acorn Energy the portion of
the sale proceeds to which Acorn Energy is entitled by reason of its
participation in such sale.  If any Prospective Transferee or Transferees
refuse(s) to purchase securities subject to the Right of Co-Sale from Acorn
Energy exercising its Right of Co-Sale hereunder, no Stockholder may sell any
Stock to such Prospective Transferee or Transferee unless and until,
simultaneously with such sale, such selling Stockholder purchases all securities
subject to the Right of Co-Sale from Acorn Energy.
 
 
4

--------------------------------------------------------------------------------

 

(f)           If any Proposed Transfer is not consummated within forty-five (45)
days after receipt of the Proposed Transfer Notice by Acorn Energy or the
Company, as the case may be, the Stockholder proposing the Proposed Transfer may
not sell any of its Stock unless it first complies in full with each provision
of this Section 2.  The exercise or election not to exercise any right by Acorn
Energy shall not adversely affect its right to participate in any other sales of
Transfer Stock subject to this Section 2.4.
 
2.5.          Drag-Along Right. 
 
(a)           In the event that Acorn Energy owns more than fifty percent (50%)
of the Company’s issued and outstanding capital stock and Acorn Energy desires
to accept a bona fide offer (a “Purchase Offer”) from any person or persons,
other than an Affiliate or another Stockholder, to purchase all (a
“Divestiture”) the shares of Stock then held by Acorn Energy, then Acorn Energy
shall promptly deliver to each of the other Stockholders a written notice (the
“Purchase Offer Notice”) stating Acorn Energy’s intention to sell such shares
pursuant to such Purchase Offer and setting forth the terms and conditions of
such Purchase Offer, including, without limitation, the identity of the proposed
purchaser and the amount and type of consideration to be paid therefor.  The
Purchase Offer Notice shall include a copy of any written offer, letter of
intent, term sheet or contract of sale pertaining to the Purchase Offer.
 
(b)            In connection with a Divestiture, if Acorn Energy owns more than
fifty percent (50%) of the Company’s issued and outstanding capital stock, it
shall have the right (“Drag Along Right”) to require each other Stockholder to
participate in such sale of Common Stock by Acorn Energy on the terms and
conditions set forth in the Purchase Offer Notice (which shall be the same terms
and conditions (on a per share basis) as are applicable to Acorn Energy’s sale
of shares of Common Stock to the proposed purchaser).  Such Drag Along Right
shall be exercisable by Acorn Energy including in its Purchase Offer Notice a
statement to the effect that Acorn Energy elects to exercise its Drag Along
Right in connection with the proposed sale.  At any time prior to the closing of
such sale, Acorn Energy may withdraw its election to exercise its Drag Along
Right upon written notice to the Stockholders.
 
(c)           The closing of the purchase and sale of any shares of Stock to be
sold pursuant to the Drag Along Right shall occur concurrently with the closing
of the sale of the shares of the Stock by Acorn Energy, which shall be a date
not less than sixty (60) days after the giving of the Purchase Offer Notice.  At
any such closing, each Stockholder  shall deliver to the purchaser a certificate
or certificates representing the number of shares of Stock to be sold by such
Stockholder, duly endorsed in blank or accompanied by a duly executed stock
power in blank, with signatures duly guaranteed and all requisite stock transfer
stamps affixed thereto.  All Stockholders shall be treated equally under this
Section 2.5.  It shall be a condition of the obligation to sell under this
Section 2.5 that all facts and circumstances and all material aspects of any
transaction under this Section 2.5 shall be disclosed.  The provisions of this
Section 2.5 shall terminate upon an IPO.
 
 
5

--------------------------------------------------------------------------------

 

2.6.          Effect of Failure to Comply.
 
(a)           Any Proposed Transfer not made in compliance with the requirements
of this Agreement shall be null and void ab initio, shall not be recorded on the
books of the Company or its transfer agent and shall not be recognized by the
Company.  Each party hereto acknowledges and agrees that any breach of this
Agreement would result in substantial harm to the other parties hereto for which
monetary damages alone could not adequately compensate.  Therefore, the parties
hereto unconditionally and irrevocably agree that any non-breaching party hereto
shall be entitled to seek protective orders, injunctive relief and other
remedies available at law or in equity (including, without limitation, seeking
specific performance or the rescission of purchases, sales and other transfers
of Stock not made in strict compliance with this Agreement).
 
(b)           If any Stockholder becomes obligated to sell any Stock to the
Company under this Agreement and fails to deliver such Stock in accordance with
the terms of this Agreement, the Company may, at its option, in addition to all
other remedies it may have, send to such Stockholder the purchase price for such
Stock as is herein specified and cancel on its books the certificate or
certificates representing the Stock to be sold.
 
(c)           If any Stockholder purports to sell any Stock in contravention of
the terms of this Agreement (a “Prohibited Transfer”), the Company or
Acorn  Energy, as the case may be, in addition to such remedies as may be
available by law, in equity or hereunder, is entitled to require the following
actions of such Stockholder, and such Stockholder will be bound by the terms of
such option:
 
(i)           If a Stockholder makes a Prohibited Transfer, Acorn  Energy or the
Company, as the case may be, who timely exercises its Right of First Refusal
under Sections 2.1 and 2.2 may require such Stockholder, to sell to
Acorn  Energy or the Company, as the case may be, the number of shares of Stock
that Acorn  Energy or the Company, as the case may be, would have been entitled
to purchase under Sections 2.1 and 2.2 had the Prohibited Transfer been effected
pursuant to and in compliance with the terms of Sections 2.1 and 2.2.
 
In each case, the sale will be made on the same terms and subject to the same
conditions as would have applied had the Stockholder not made the Prohibited
Transfer, except that the sale (including, without limitation, the delivery of
the shares or the purchase price, as the case may be) must be made within ninety
(90) days after the Company or Acorn  Energy, as the case may be, learns of the
Prohibited Transfer, as opposed to the timeframe proscribed in Sections 2.1,
2.2, 2.3, 2.4, or 2.5 as the case may be.  Such Stockholder shall also reimburse
Acorn  Energy and the Company, as the case may be, for any and all fees and
expenses, including legal fees and expenses, incurred pursuant to the exercise
or the attempted exercise of Acorn  Energy ‘s or the Company’s, as the case may
be, rights under Sections 2.1, 2.2, 2.3, 2.4, or 2.5 as the case may be.
 
2.7.          Assistance with Pledging of Interests.  The rights of the Company
and Acorn  Energy under this Section 2 shall not pertain or apply to any pledge
by Acorn  Energy of its Stock which creates a mere security interest in such
Stock. The Company shall consent to any pledging of Acorn  Energy Stock and
other matters customarily requested of Acorn  Energy by Acorn  Energy’s lenders;
provided that any pledge of Stock shall be contingent upon the pledgee providing
a written instrument to the Company agreeing in writing that its lien is subject
to the terms of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 

3.           Exempt Transfers.
 
3.1.          Transfers to Affiliates, Etc.  Notwithstanding the foregoing or
anything to the contrary herein, the provisions of Sections 2.1, 2.2 and 2.4
shall not apply: (i) in the case of Acorn  Energy, upon a transfer by
Acorn  Energy to its stockholders, (ii) to a repurchase of Stock from Acorn
Energy by the Company at a price no greater than that originally paid by
Acorn  Energy for such Stock and pursuant to an agreement containing vesting
and/or repurchase provisions approved by a majority of the Board of Directors,
(iii) to a redemption of Stock by the Company pursuant to Article V, Section 5,
of the Company’s Amended and Restated Certificate of Incorporation, or (iv) to
the to the sale or transfer of Stock between Acorn  Energy and its respective
Affiliates; provided, however, that such transfer shall be contingent upon the
transferee providing a written instrument to the Company notifying the Company
of such transfer and assignment and agreeing in writing to be bound by the terms
of this Agreement; and provided further, notwithstanding any such permitted
transfer, such transferred Stock shall remain Stock and Stockholder Stock for
all purposes hereunder, and such transferee shall have all the rights, duties
and responsibilities which were held by Acorn Energy prior to such transfer (but
only with respect to the securities so transferred to the transferee) for all
purposes of this Agreement; and provided, further, in the case of any transfer
pursuant to clause (i), that such transfer is made pursuant to a transaction in
which there is no consideration actually paid for such transfer. 
 
3.2.          Public Offering.  Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 2 shall not apply to the sale of any
Stock to the public in an IPO, and the provisions of Section 2 shall terminate
and be of no further force or effect upon (a) the consummation of the IPO or (b)
the Company first becoming subject to the periodic reporting requirements of
Sections 12(g) or 15(d) of the Exchange Act, whichever event shall first occur.
 
4.           Board of Directors.
 
(a) Each Stockholder agrees to vote all of his, her or its shares of voting
securities in the Company, whether now owned or hereafter acquired or which such
Stockholder may be empowered to vote, from time to time and at all times, in
whatever manner shall be necessary to ensure that at each annual or special
meeting of stockholders at which an election of directors is held or pursuant to
any written consent of the stockholders, the following persons shall be elected
to the Board: six individuals of whom (i) one shall be designated by Acorn
Energy to serve as a designee of the holders of Common Stock, which individual
shall initially be John A. Moore, for so long as Acorn  Energy owns at least
50,000 shares of Stock but less than a majority of the shares of Stock or (ii) a
majority of such individuals shall be designees of Acorn Energy for so long as
Acorn Energy owns more than 50% of the number of issued and outstanding shares
of Stock.
 
 
7

--------------------------------------------------------------------------------

 

(b)  Each authorized committee of the Board shall include the director elected
by Acorn Energy.  Acorn Energy shall be entitled to appoint an observer who may
attend all Board and Board Committee meetings, events and functions which Acorn
Energy’s Board designee is entitled to attend.  The Company will reimburse
non-employee directors for all reasonable out-of-pocket expenses incurred in
attending board and committee meetings.
 
5.           Management Option Plan.  Notwithstanding the foregoing or anything
to the contrary herein, the provisions of Section 2 shall not apply to the
issuance of options under a management option plan (the “Management Option
Plan”), provided that: (i) the total Company equity available for issuance under
the Management Option Plan will be a number of shares of Stock which shall not
exceed 8% of the issued and outstanding shares of Stock of the Company on a
fully diluted basis (i.e., assuming conversion rights of all then currently
issued and outstanding shares of Stock and exercise of all then currently issued
and outstanding options and warrants to purchase shares of Stock); and (ii) the
option pool under the Management Option Plan shall not be increased without
Acorn Energy’s written consent.  Any options issued under the Management Option
Plan shall vest in accordance with the terms of Section 6.2.
 
6.           Additional Covenants. 
 
6.1.          Employee Agreements.  The Company will cause each person now or
hereafter employed by it or any subsidiary (or engaged by the Company or any
subsidiary as a consultant/independent contractor) with access to confidential
information and/or trade secrets to enter into a proprietary information,
inventions, non-competition and non-solicitation agreement substantially in the
form approved by the Board of Directors and reasonably satisfactory to Acorn
Energy.
 
6.2.          Employee Vesting.  All future employees and consultants of the
Company who shall purchase, or receive options to purchase, shares of the
Company’s capital stock following the date hereof shall be required to execute
stock purchase or option agreements providing for vesting of shares over a
four-year period with the first 25% of such shares vesting following 12 months
of continued employment or services after the grant date of each such security,
and the remaining shares vesting in equal quarterly installments over the
following 36 months. The issuance or transfer of any options to purchase shares
of the Company’s capital stock shall be contingent upon the holder or transferee
becoming a party to this Agreement by executing and delivering an additional
counterpart signature page to this Agreement, and thereafter such holder or
transferee shall be deemed a “Stockholder” for all purposes hereunder.
 
6.3.          Successor Indemnification. In the event that the Company or any of
its successors or assigns (i) consolidates with or merges into any other entity
and shall not be the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfers or conveys all or substantially all of
its properties and assets to any person or entity, then, and in each such case,
to the extent necessary, proper provision shall be made so that the successors
and assigns of the Company assume the obligations of the Company with respect to
indemnification of members of the Board of Directors as in effect immediately
prior to such transaction, whether in the Company’s bylaws, Amended and Restated
Certificate of Incorporation, or elsewhere, as the case may be.
 
6.4.          Transactions with Related Parties.  The Company shall not enter
into any business dealing, undertaking, contract, agreement, lease or other
arrangement for the furnishing to or by the Company of goods, services or space
or any other transaction with any Stockholder or any Affiliate of any
Stockholder (an “Affiliate Contract”) and shall not take any action pertaining
to the rights and obligations of the Company under such Affiliate Contract,
without the approval of a majority of the disinterested members of the Company’s
Board of Directors.
 
 
8

--------------------------------------------------------------------------------

 

6.5.          Actions Requiring Majority Stockholder Approval.  Consent of the
Stockholders holding a majority of the outstanding voting shares of Stock, which
Stockholders must include Acorn Energy provided that (x) Acorn Energy holds at
least 50,000 shares or more of the Company’s issued and outstanding Stock and
(y) Acorn Energy has exercised all of its rights under Section 3 of the Rights
Agreement to acquire “New Securities” (as such quoted term is defined in the
Rights Agreement) prior to the termination of such rights under Section 3.6 of
the Rights Agreement, shall be required for any action that (including by way of
merger, consolidation, reclassification, reorganization or other similar event)
creates, authorizes, or issues: (i) any class of stock or securities of the
Company having any right, preference, privilege, power or priority superior to
the Common Stock or (ii) any individual debt or lease transaction resulting in
an obligation to the Company in excess of $50,000.
 
6.6.          Actions Requiring Super-Majority Stockholder Approval.  Consent of
the holders of more than 67% of the outstanding voting shares of the Stock shall
be required for any action that (including by way of merger, consolidation,
reclassification, reorganization or other similar event):
 
(a)           increases or decreases the number of authorized shares of any
class of Stock or creates or authorizes any obligation or security convertible
into shares of Stock,
 
(b)           liquidates, dissolves or winds up the business and affairs of the
Company or consents to any of the foregoing,
 
(c)           amends or waives any provision of the certificate, incorporation,
charter, by-laws or articles of the Company in a manner which adversely affects
the holders of the Common Stock,
 
(d)           acquires any other corporation or entity,
 
(e)           adversely alters, affects or changes the rights, preferences,
privileges, powers, or interests of, or the restrictions provided for the
benefit of, the holders of  the Common Stock,
 
(f)           creates, authorizes shares of, or issues shares of any class or
series of shares stock having any right, preference, privilege, power or
priority on parity with the Common Stock,
 
(g)           effects or authorizes any merger, recapitalization,
reorganization, acquisition, consolidation, liquidation, winding up, or sale of
all or substantially all of the assets of the Company,
 
 
9

--------------------------------------------------------------------------------

 

(h)           makes any loan or advance to, or own any stock or other securities
of, any subsidiary or other corporation, partnership, or other entity unless it
is wholly owned by the Company;
 
(i)           makes any loan or advance to any person, including, any employee
or director,
 
(j)           guarantees any indebtedness except for trade accounts of the
Company or any subsidiary arising in the ordinary course of business,
 
(k)           makes any investment other than investments in prime commercial
paper, money market funds, certificates of deposit in any United States bank
having a net worth in excess of $100,000,000 or obligations issued or guaranteed
by the United States of America, in each case having a maturity not in excess of
two years, or
 
(l)           enters into or causes the Company to be a party to any transaction
with any director, officer or employee of the Company or any “associate” (as
defined in Rule 12b-2 promulgated under the Exchange Act) of any such person or
any Affiliate of the Company.


6.7.           Purchase of Shares of Preferred Stock. For purposes of this
Section 6.7, “Preferred Stockholders” means those holders of the Company’s
shares of Preferred Stock who are parties to this Agreement, and “Non-Management
Common Stockholders” means those holders of the Company’s shares of Common Stock
who are parties to this Agreement other than James Andersen, Eric Goldner,
Gerald Baker, Agop Cherbettchian, Howard Wilkinson, Dan Tomlinson and Acorn
Energy.  Acorn Energy covenants and agrees that if it acquires ownership of 50%
or more of the outstanding shares of capital stock of the Company without
exercising its option to purchase the shares of Preferred Stock held by the
Preferred Stockholders and the shares of Common Stock held by the Non-Management
Common Stockholders (the “Trigger Event”) under the terms of that certain
Capital Stock Option Purchase Agreement (the “Capital Option Agreement”) of even
date herewith entered into by and among Acorn Energy, the Preferred
Stockholders, the Non-Management Common Stockholders and other parties thereto,
Acorn Energy shall within 30 days after the occurrence of the Trigger Event
purchase all of the shares of Preferred Stock held by the Preferred Stockholders
and all shares of Common Stock held by the Non-Management Common Stockholders on
the same terms as if Acorn Energy had exercised its options to purchase all such
shares under the Capital Option Agreement.  


6.8.           Termination of Covenants.  The covenants set forth in this
Section 6, shall terminate and be of no further force or effect upon (a) the
consummation of the IPO or (b) the Company first becoming subject to the
periodic reporting requirements of Sections 12(g) or 15(d) of the Exchange Act,
whichever event shall first occur.
 
7.      Miscellaneous.  
 
7.1.           Transfers, Successors and Assigns. The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
 
10

--------------------------------------------------------------------------------

 

7.2.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, without regard to
its principles of conflicts of laws.
 
7.3.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
7.4.           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
7.5.           Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified, two
business days after deposit with a recognized international messenger service
such as FedEx, UPS or DHL or three days after deposit with the United States
Post Office, by registered or certified mail, postage prepaid and addressed to
the party to be notified at the following address:  (a) if to the Company, at
the address set forth on the signature page of this Agreement (or at such other
address as the Company shall have furnished to the Purchasers in writing),
attention of Chief Executive Officer and (b) if to a Stockholder, at the latest
address of such person shown on the Company’s records.
 
7.6.           Amendments and Waivers.  This Agreement may be amended or
modified and the observance of any term hereof may be waived (either generally
or in a particular instance and either retroactively or prospectively) only by a
written instrument executed by stockholders of the Company who then own shares
representing at least 50% of the outstanding Stock and including in all
instances Acorn Energy.  Any amendment or waiver so effected shall be binding
upon the Company, the Stockholders and all of their respective successors and
permitted assigns whether or not such party, assignee or other stockholder
entered into or approved such amendment or waiver.  Notwithstanding the
foregoing, (a) this Agreement may not be amended or terminated and the
observance of any term hereunder may not be waived with respect to any
Stockholder without the written consent of such Stockholder unless such
amendment, termination or waiver applies to all Stockholders, respectively, in
the same fashion and (b) the consent of Acorn  Energy shall not be required for
any amendment or waiver if such amendment or waiver does not apply to or
adversely affect Acorn Energy.  The Company shall give prompt written notice of
any amendment or termination hereof or waiver hereunder to any party hereto that
did not consent in writing to such amendment, termination or waiver.  No waivers
of or exceptions to any term, condition or provision of this Agreement, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such term, condition or provision.
 
 
11

--------------------------------------------------------------------------------

 

7.7.           Severability.  The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.
 
7.8.          Additional Stockholders.  Notwithstanding anything to the contrary
contained herein, if the Company shall issue additional shares of Stock or
options under the Management Option Plan after the date hereof, the Company’s
issuance to any purchaser of such shares of Stock or recipient of stock options
shall be contingent on such purchaser or option holder becoming a party to this
Agreement by executing and delivering an additional counterpart signature page
to this Agreement and thereafter such purchaser shall be deemed a “Stockholder”
for all purposes hereunder.
 
7.9.           Entire Agreement.  This Agreement (including the Exhibits hereto,
if any) and the other Transaction Agreements (as defined in the Purchase
Agreement) constitute the full and entire understanding and agreement between
the parties with respect to the subject matter hereof, and any other written or
oral agreement relating to the subject matter hereof existing between the
parties are expressly canceled.
 
7.10.          Transfers of Rights.  Each Stockholder hereto hereby agrees that
it will not and may not assign any of its rights and obligations hereunder,
unless such rights and obligations are assigned by such Stockholder to (a) any
person or entity to which Stock is transferred by such Stockholder or (b) to any
Affiliate of such Stockholder, and, in each case, such transferee shall be
deemed a “Stockholder” for purposes of this Agreement; provided that such
assignment of rights shall be contingent upon the transferee providing a written
instrument to the Company notifying the Company of such transfer and assignment
and agreeing in writing to be bound by the terms of this Agreement or such
transfer or assignment shall be void.
 
7.11.          Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
7.12.          Effectiveness.  This Agreement shall be effective upon execution
by the parties hereto.
 
 
12

--------------------------------------------------------------------------------

 

7.13.          Legend on Stock Certificates.  Each certificate representing
shares of Stock issued on and after the date hereof shall bear a legend
substantially in the following form:
 
“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE OR ENCUMBRANCE OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
STOCKHOLDERS’ AGREEMENT DATED AS OF FEBRUARY 23, 2010 BY AND AMONG THE ISSUER OF
THIS SECURITY AND CERTAIN HOLDERS OF THE STOCK OF SUCH CORPORATION.  COPIES OF
SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS CERTIFICATE TO THE CORPORATION AT ITS PRINCIPAL EXECUTIVE
OFFICE.”
 


 
[Remainder of page intentionally left blank; signature pages follow.]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
US SENSOR SYSTEMS INC.
                 
By:
/s/ James K. Andersen
     
James K. Andersen,
   
President
         
ACORN ENERGY, INC.
                 
By:
/s/ John A. Moore
     
John A. Moore,
   
President & CEO

 
 

--------------------------------------------------------------------------------

 


/s/ James K. Andersen
 
James K. Andersen
           
/s/ Gerald R. Baker
 
Gerald R. Baker
           
/s/ Agop Cherbettchian
 
Agop Cherbettchian
           
CKSW Partners
           
By:
 /s/ Stephen Whang
 
Name:
Stephen Whang
 
Title:
General Partner
             
/s/ Eric L. Goldner
 
Eric L. Goldner
           
LWL Investment Group LLC
           
By:
/s/ Stephen Whang
 
Name:
Stephen Whang
 
Title:
Manager
             
/s/ Sukhbir Pannu
 
Sukhbir Pannu
           
/s/ Kevin Ryu
 
Kevin Ryu
           
/s/ Dan D. Tomlinson
 
Dan D. Tomlinson
           
/s/ Stephen Whang
 
Stephen Whang



 
 

--------------------------------------------------------------------------------

 


/s/ Howard F. Wilkinson
 
Howard F. Wilkinson
           
/s/ Philip W. Colburn
 
Philip W. Colburn,
Trustee of the Phillip W. Colburn Trust dtd 7/25/97
           
/s/ Michael Schwartz
 
Michael Schwartz,
Trustee of the Sarah Kalter Trust of 2004
           
/s/ Jeffery Paul
 
Jeffery Paul,
Trustee of The Paul Family Trust dtd 12/15/97
           
RAE Systems, Inc.
     
By:
     
Name:
     
Title:
     

 

--------------------------------------------------------------------------------

